PER CURIAM


ORDER

The Court having considered and granted the petition for writ of certiorari as to Question No. 2 in the above captioned case, it is this 29th day of September, 1983
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, affirmed except as to the sentence; and it is further
ORDERED that the sentence be, and it is hereby, vacated and the case remanded to the Court of Special Appeals with instructions to remand the case to the Circuit Court for Baltimore City for a new sentencing hearing consistent with Raiford v. State, No. 100, September Term, 1982, decided July 8, 1983.